                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                 No. 5:18-HC-2253-D


ANTONIO LAMAR GREEN,                          )
                                              )
                               Petitioner,    )
                                              )
                  v.                          )                     ORDER
                                              )
STATE OF NORTH CAROLINA,                      )
                                              )
                               Respondent. )


        On November 1, 2018, Magistrate Judge Numbers issued a Memorandum and

Recommendation ("M&R") and recommended that the court dismiss Green's petition for a writ of

habeas corpus [D.E. 10]. Green did not object to the M&R.

        "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itself that

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

        The court has reviewed the M&R and the record. The court is satisfied that there is no clear

error on the face of the record. Accordingly, the court adopts the conclusions in the M&R [D.E. 10].

        In sum, the court ADOPTS the conclusions in the M&R [D.E. 10], and DISMISSES Green's

petition for a writ of habeas corpus [D.E. 4]. The court DENIES a certificate of appealability.
SO ORDERED. This .1.3._ day of September 2019.




                                            United States District Judge




                                    2
